Citation Nr: 1515577	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a service connection for arthritis of the right knee.   

2.  Entitlement to a service connection for arthritis of the left knee.   

3.  Entitlement to a service connection for bilateral foot fungus. 

4.  Entitlement to a service connection for diabetes mellitus type II.  

5.  Entitlement to a service connection for hypertension. 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to September 1978.  He served in Korea from March 1976 to April 1977.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a videoconference hearing before the Board in June 2014.  The transcript of the hearing is included in the virtual VA folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the videoconference hearing before the Board in June 2014, the Veteran indicated that he has been receiving treatment in the VA healthcare system in Waycross and Lake City for six or seven years since about 2000.  See the Board hearing transcript, pages 14-15.  He stated that he sought medical treatment for his knees in approximately 1985 at the emergency room in Waycross.  See the Board hearing transcript, pages 26 to 28.  Also, in June 2011, the Veteran informed VA that he received treatment for the claimed disabilities at the VA healthcare system in Waycross and Lake City.  Of record are VA treatment records dated from November 2010 to November 2011.  The AOJ must make an attempt to obtain all of the Veteran's records of treatment of the claimed disabilities from the VA healthcare system including any records of treatment for the claimed knee disorders in the 1980s.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1)-(3).

At the videoconference hearing before the Board in June 2014, the Veteran also indicated that he received treatment for the claimed foot fungus by Dr. Heath after service and he was prescribed a cream.  He indicated that Dr. Heath had passed away and he was not sure if he could get the records.  See the Board hearing transcript, pages 5-6, 8, and 13.  It does not appear that the Veteran or VA made an attempt to obtain Dr. Heath's records.  

The Board finds that the AOJ should contact the Veteran by letter and request that he provide sufficient information and authorization to enable the AOJ to obtain the pertinent treatment records from Dr. Heath and/or Dr. Heath's former medical practice or employer.  The AOJ should make an attempt to obtain such treatment records.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA treatment records from the VA healthcare system in Waycross and Lake City including any records of treatment for the claimed knee disorders in the 1980s.    

2.  Contact the Veteran by letter and request that he provide sufficient information and authorization to authorize the AOJ to obtain the pertinent treatment records from Dr. Heath and/or Dr. Heath's former medical practice or employer showing treatment of the foot fungus after service.  Make an attempt to obtain such treatment records.  

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

